28 So.3d 952 (2010)
Nivardo Leon NUNEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-834.
District Court of Appeal of Florida, Fifth District.
February 19, 2010.
James S. Purdy, Public Defender, and Robert Wildridge, Assistant Public Defender, Daytona Beach, for Appellant.
Nivardo L. Nunez, Perry, pro se.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm the appellant's judgment and sentence. The prosecutor's isolated statement concerning the law, which was arguably a misstatement, followed by the trial court's proper instructions to the jury with respect to the law does not constitute grounds for reversal. See Lugo v. State, 845 So.2d 74, 108-109 (Fla.), cert. denied, 540 U.S. 920, 124 S.Ct. 320, 157 L.Ed.2d 216 (2003); Cabrera v. State, 490 So.2d 200 (Fla. 3d DCA 1986); see also Fennie v. State, 855 So.2d 597, 609 (Fla.2003), cert. denied, 541 U.S. 975, 124 S.Ct. 1877, 158 L.Ed.2d 471 (2004).
AFFIRMED.
MONACO, C.J., GRIFFIN and PALMER, JJ., concur.